Citation Nr: 0721344	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3. Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In this case, the RO reopened the claim.  However, the Board 
is under a legal duty in these situations to first determine 
if there is new and material evidence to reopen the claim, 
regardless of what the RO may have determined in this regard.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an April 1969 rating decision, the RO denied service 
connection for left ear hearing loss.  The veteran did not 
appeal this decision.

2.  Evidence submitted since the RO's April 1969 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.

3.  Current left ear hearing loss is not attributable to 
service.  

4.  The veteran does not have right ear hearing loss 
disability as contemplated by 38 C.F.R. § 3.385; any current 
hearing impairment is not attributable to service nor was 
such present within one year of separation from service.



CONCLUSIONS OF LAW

1.  The RO's April 1969 rating decision is final.  38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1969); 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's April 1969 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.156 (2006).

3.  Left ear hearing loss disability was not incurred or 
aggravated in active service; nor may sensorineural hearing 
loss be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

4.  Right ear hearing loss disability was not incurred or 
aggravated in active service; nor may sensorineural hearing 
loss be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

Regarding the issue of new and material evidence for left ear 
hearing loss, the appellant's claim is being granted to the 
extent that it is being reopened.  As such, any deficiencies 
with regard to VCAA are harmless and non-prejudicial.

As for the issue of service connection for right ear hearing 
loss, the Board notes that the veteran's claim was received 
in August 2003.  In September 2003, prior to its adjudication 
of this claim, the AOJ provided notice to the claimant 
regarding the VA's duty to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  The 
veteran was instructed to submit any medical evidence in his 
possession that pertains to the claim, and he was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the September 2003 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claims for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's hearing loss since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report, and its amended opinion, are thorough and 
the examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

II.  Background

In April 1966, the veteran, a rifleman in the Marine Corps 
during the Vietnam War, suffered multiple shrapnel wounds 
from a mine that was detonated by another Marine.  In May of 
that year, the veteran reported to sick call with a "high-
pitched noise in left year."  It is the veteran's contention 
that the mine detonation is the etiological cause of his 
claimed hearing loss.

The veteran's June 1965 enlistment exam was "normal" for 
"Ears - General," and his audiogram was recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
-10 (-5)
LEFT
5 (20)
0 (10)
-5 (5)
-5 (5)
0 (5)

(Prior to November 1, 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization - American 
National Standards Institute (ISO-ANSI). In order to 
facilitate data comparison, the ASA standards from the 
veteran's service examination have been converted to ISO-ANSI 
standards and are in the parentheses on the chart.)

The veteran was not administered an audiogram during his 
August 1968 separation examination.  However, whispered and 
spoken voice testing were 15/15, bilaterally.  Once again, 
the examiner noted that the veteran's ears were "normal."

Four months following his period of active duty, the veteran 
filed a claim for left ear hearing loss in October 1968.  

During a February 1969 VA examination, the examiner noted 
that the veteran's "audiology shows normal hearing in each 
ear at this time.  There may be some temporary interference 
in the conduction mechanism at times to explain his complaint 
but there is no evidence of it today."

In an April 1969 rating decision, the RO denied service 
connection after the February 1969 VA examination found no 
hearing impairment.  The veteran did not appeal this 
determination.

In August 2003, the veteran filed a new claim for bilateral 
hearing loss.  In support of his claim, he provided progress 
notes from his private physician, Dr. R. G., M.D., dated 
December 20, 1995 and January 24, 1996.  The December report 
notes a "history of noise exposure in Vietnam," and remarks 
that the veteran "has noticed he has decreased hearing, 
predominantly in the left ear."  The January report states 
that, following an audiogram, the veteran's right ear was 
"essentially normal except for some slight high tone 
sensorineural hearing loss."  However, according to the 
report, the veteran had a "decrescendo sensorineural hearing 
loss with 60% discrimination" in his left ear.  The 
physician opined, "This is likely due to the auditory trauma 
he had in Vietnam, however, this cannot be certain."

The veteran was afforded a VA examination in September 2003.  
His audiogram was recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
35
LEFT
25
55
60
70
70


The average decibel loss was 19 in the right ear and 64 
decibels in the left.  Speech recognition was 98 percent in 
the right ear, and 60 percent in the left.  The examiner also 
noted that acoustic impedance measures were within normal 
limits in both ears.  

The examiner diagnosed the veteran with a "mild, high 
frequency, sensorineural hearing loss" in the right ear, and 
a "moderate to severe, sensorineural hearing loss in the 
left."  The report also noted that, "Speech recognition was 
excellent in the right ear and poor in the left."  At the 
time of the examination, the examiner did not have a copy of 
the veteran's claims file, and was thus unable to render an 
opinion.  However, following a review of the veteran's claims 
file later that month, the examiner opined:  

The veteran's record contains an 
audiometric examination indicating 
hearing within normal limits in both ears 
shortly after his discharge from the 
military.  Yet the record clearly 
indicates his concern regarding his 
hearing in his left ear.  In a 4 May 67 
medical consultation tinnitus is clearly 
described by the examiner in the left 
ear.  The veteran had been describing his 
concerns as "hearing problems" but the 
problem was tinnitus.  In summary his 
hearing loss is not as least as likely 
than not service connected but his 
tinnitus is more likely than not service 
connected.

In an April 2004 rating decision, the RO once again denied 
service connection for hearing loss, bilaterally.  According 
to the RO, right ear hearing loss was not service connected 
due to the absence of medical evidence to demonstrate a 
current hearing impairment.  On the other hand, although the 
decision noted the veteran's left ear hearing loss, his claim 
was denied because the veteran's "audio evaluation performed 
in February 1969 showed continued normal hearing."  The RO 
noted the acoustic trauma within the veteran's service 
records.  The RO also noted the veteran's private medical 
report, which offered a theoretical nexus opinion.  According 
to the RO, "this opinion was provided without a review of 
your claims folder and is not supported by the evidence of 
record."  In contrast, "The VA examiner reviewed your 
claims folder and determined that [the veteran's left ear 
hearing loss] is not at least as likely as not due to your 
military service."

The veteran filed a notice of disagreement later that month, 
in April 2004.  He stated, "I feel that, based on reviewing 
the decision, you did not consider the fact that I served as 
a Marine Infantryman in Vietnam when you denied my claim."

A statement of the case was issued in January 2005.  The 
denial of service connection for bilateral hearing loss was 
continued.  The January 1996 "nexus" opinion was noted, but 
the phrase "cannot be certain" was addressed as a negative 
factor.  It was also noted that "his opinion based solely on 
the 1995 and 1996 findings and the history you provided 
cannot be considered as equivalent to the thorough review by 
the VA examiner.  Accordingly, there is not an approximate 
balance of evidence to allow for application of reasonable 
doubt."

III.  New and Material Evidence

A. Law

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

B. Analysis

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO cited a lack of a current disability following the 
February 1969 VA examination.  The April 1969 RO decision is 
final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of reports from the veteran's private physician, Dr. R. G. 
M.D., from December 1995 and January 1996.  The additional 
evidence is new and material because it includes competent 
evidence that cures the prior evidentiary defect.  
Specifically, the report demonstrated significant hearing 
loss in the veteran's left ear.  Further, it provided a 
possible etiological nexus linking the veteran's hearing loss 
to acoustic trauma during active service.

Therefore, evidence submitted since the RO's April 1969 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's April 1969 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.  Further, the Board finds that there is no prejudice 
to the veteran in proceeding to adjudicate the merits of this 
claim as the RO reopened the claim and conducted a de novo 
review, and the veteran has been afforded the opportunity to 
present evidence and argument on the underlying claim for 
service connection.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

IV.  Service Connection

A.  Law

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  The analysis required 
by 38 U.S.C.A. § 1154(b), however, applies only as to whether 
an injury or disease was incurred or aggravated in service.  
It does not apply to the questions of whether there is a 
current disability or a nexus connecting the disability to 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Collette, supra. 38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of current 
condition and a causal relationship between his current 
condition and his military service.  See Wade v. West, 11 
Vet. App. 302 (1999).  The record establishes the veteran's 
combat status.  As a combat veteran, his statements as to 
exposure to excessive noise under combat conditions are 
accepted as correct in the absence of evidence to the 
contrary.  38 U.S.C.A. § 1154(b).  However, the analysis does 
not end here. The veteran must show that he has hearing 
impairment that is the result of that in-service acoustic 
trauma.



B.  Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

C.  Analysis

1.  Left Ear

The most recent VA examination demonstrates left ear hearing 
loss within the meaning of 38 C.F.R. § 3.385.  Therefore, the 
first prong of the service connection analysis is satisfied.  
As noted above, the average decibel loss was 64 decibels in 
the left ear, and, speech recognition was only 60 percent.  
These results clearly exceeded the minimum requirements of an 
average decibel loss of 26, and a speech recognition result 
of 94 percent or lower.

However, the veteran has failed to demonstrate an in-service 
occurrence of left ear hearing loss.  Although a May 1967 
medical report indicates a hearing condition following a mine 
explosion, the veteran described the problem as a "high-
pitched ringing."  While the veteran's private physician did 
not have access to the veteran's claims file, the VA examiner 
did review the file and stated, "the problem was tinnitus."    

Less than a year following separation from active duty, the 
veteran was afforded an audiological examination in February 
1969.  As stated previously, the examiner concluded that, 
"Audiology shows normal hearing in each ear at this time."

The Board also notes that there is no evidence in the 
veteran's service medical records, or within one year after 
service, of left ear hearing loss.  In fact, the first 
documentation of left ear hearing loss was not until January 
1996, over 27 years following his release from duty.  
Therefore, a showing of continuity of symptomatology after 
service, required to support a finding of chronicity, does 
not exist in this case.

Although the veteran offered a statement from his private 
physician to satisfy the third prong of the service 
connection analysis, a nexus linking a current injury to 
active service, the Board finds that the September 2003 VA 
medical opinion is more probative.  In the January 1996 
report from Dr. R. G., M.D., the physician stated that the 
veteran's left ear hearing loss "is likely due to the 
auditory trauma he had in Vietnam," the physician follows 
that statement with "however, this cannot be certain."  
Although to establish service connection, a medical opinion 
does not have to be "certain", the Board's notes that there 
is more probative evidence of record.

In this regard, the September 2003 VA examiner, following a 
review of the veteran's claims file, stated "In summary his 
hearing loss is not as least as likely than not service 
connected but his tinnitus is more likely than not service 
connected."  The examiner did not render a medical opinion 
until after a review of the veteran's file, and the examiner 
drew from that information to reach his conclusion.  He noted 
that the veteran's complaint during service was most likely 
tinnitus, and not hearing loss, a condition for which the 
veteran is already service connected.

In reaching this decision the Board acknowledges the fact 
that the appellant served in combat and his statements as to 
having sustained acoustic trauma during service in Vietnam 
are consistent with the circumstance of his service; however, 
it was the opinion of the September 2003 VA audiologist that 
the veteran's hearing loss was not as least as likely as not 
related to the veteran's military service even though the 
examiner noted the veteran's history of unprotected exposure 
to acoustic trauma in the military.   The Board finds this 
opinion to be persuasive.  

In sum, while the Board recognizes the veteran's sincere 
belief in the merits of his claim, the preponderance of the 
evidence is against a finding of service connection for left 
ear hearing loss.  There is no probative medical evidence 
that the veteran's current hearing impairment had its onset 
during, or is otherwise related to, his service.  Further, 
there is no evidence of left ear hearing loss within one year 
after active service.  In fact, the first medical evidence 
establishing a left ear hearing impairment was reported over 
27 years following the veteran's active service.  In reaching 
this conclusion, the Board acknowledges that the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case and 
service connection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Accordingly, service connection for left ear hearing loss is 
denied.

2. Right Ear

The most current VA examination shows that the veteran does 
not have right ear hearing disability as contemplated by 38 
C.F.R. § 3.385.  Because the speech recognition score via the 
Maryland CNC test is above 94%, and because the veteran's 
puretone threshold neither meets nor exceeds 40dB at any 
frequency nor has an average dB threshold of 26 dB or 
greater, the veteran does not meet the disability 
requirements promulgated in 38 C.F.R. § 3.385.  See 38 C.F.R. 
§ 3.385.  Therefore, although the veteran contends that he 
has current hearing loss disability which is related to in-
service acoustic trauma, the clinical findings do not support 
his contention.  VA audiometry has conclusively established 
that while there is some diminution in hearing acuity, the 
veteran does not have a hearing loss disability in the right 
ear by VA standards.  The objective findings on audiological 
examination are more probative than the veteran's statements.  

The Court has specifically disallowed service connection 
where there is no present disability: "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability.... In the absence of proof of a present disability 
there can be no valid claim ["for service connection]."  
See Brammer.

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Accordingly, service connection 
for right ear hearing loss is denied.  


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for right ear hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


